Per Curiam.

Based upon our review of the stipulations and the record, we agree with the findings of fact and conclusions of the board. However, we add to the board’s recommendation an additional condition to probation. Respondent is suspended from the practice of law in Ohio for two years with the entire suspension stayed and respondent placed on probation for a period of two years on condition that throughout the probationary period, he (1) remain drug-free and alcohol free; (2) be subject to random urine analysis and testing for substance and alcohol abuse, to be monitored by the Akron Bar Association, at respondent’s cost; (3) continue to counsel with Dr. Siddall on at least a quarterly basis; and (4) continue to attend weekly AA meetings. If respondent violates any of these conditions, the two-year term of suspension will be automatically imposed.
Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., A.W. Sweeney, Douglas, Wright, Resnick, F.E. Sweeney and Pfeifer, JJ., concur.